Citation Nr: 0112635	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-20 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an ear disorder 
with related vertigo.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision in which 
the RO denied service connection for tinnitus and an ear 
disorder with related vertigo.  The veteran filed a timely 
notice of disagreement and his appeal has been perfected to 
the Board.


REMAND

Service connection may be granted for a current disability 
resulting from disease or injury incurred in or aggravated by 
a veteran's active service.  38 U.S.C.A. §  1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  In the absence of 
proof of a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is a duty to notify and a duty to assist the veteran 
regarding his claim under the Veterans Claims Assistance Act 
of 2000.  The Veterans Claims Assistance Act of 2000 
provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5102).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies, and the veteran must be 
notified if identified records are unavailable.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.  The 
Veterans Claims Assistance Act of 2000 also states, in 
pertinent part, that a VA examination must be provided when 
there is insufficient medical evidence to decide a claim.  
Id.

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the notice provisions of the Veterans Claims Assistance Act 
of 2000 and thereby provide the veteran with an opportunity 
to submit additional supportive evidence and argument to 
substantiate his claim.  In this regard, the Board notes 
there is no medical evidence to support the veteran's 
assertion that he currently suffers tinnitus or an ear 
disorder with related vertigo.  The only relevant medical 
evidence of record is a VA examination performed in March 
1968 indicating essentially normal ears except for healed 
perforations of the eardrums, bilaterally.  Furthermore, the 
veteran has not indicated current, persistent symptoms of 
tinnitus or an ear disorder with related vertigo.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay persons 
are competent to testify to the symptoms of observable 
conditions).  In order to substantiate his claim, the veteran 
needs to provide current clinical findings or diagnoses of 
the alleged otolaryngological disorders, or a report of 
current, persistent symptoms of the alleged disorders.  
Additionally, as the evidence of record is negative for in-
service complaints, treatment, or diagnoses of 
otolaryngological disorders, the veteran should be invited to 
submit information demonstrating an in-service disease or 
injury and its relationship to his current otolaryngological 
disorders.

Further development is also warranted to comply with the duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000.  In his claim filed in February 2000, the veteran 
alleged he was treated in Germany for otolaryngological 
disorders.  The veteran's service medical records, however, 
do not reflect complaints, treatment or diagnoses of 
otolaryngological disorders.  After contacting the veteran to 
ascertain treatment location, the RO should request a 
National Personnel Records Center (NPRC) search for records 
pertaining to the veteran's alleged in-service treatment at 
the possible times, places and military facilities identified 
by the veteran.  The veteran should be notified if the search 
produces negative results.  Additionally, in the 
aforementioned claim, the veteran identified the VA Medical 
Center (VAMC) as a source of treatment for his 
otolaryngological disorders.  Pursuant to the duty to assist 
the veteran, the records originating from the Pittsburgh VAMC 
should be obtained and associated with the claims folder.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
The veteran is hereby placed on notice that failure to report 
for any scheduled examination may result in an adverse 
determination.  See 38 C.F.R. § 3.655 (2000).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  After contacting the veteran to 
ascertain treatment location, the RO 
should contact the NPRC and specifically 
request service medical records 
surrounding any medical treatment 
received by the veteran while stationed 
in Germany.  If the search of the 
aforementioned service medical records 
should produce negative results, that 
fact should be clearly documented in the 
veteran's claims folder, and the veteran 
and his representative so notified.

2.  The RO should obtain and associate 
with the claims folder all pertinent 
treatment records originating from the 
Pittsburgh VAMC.  If any requested 
records are unavailable, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims folder, and the veteran and his 
representative so notified.

3.  The veteran should be asked to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnosis of tinnitus and an 
ear disorder with related vertigo, which 
have not been obtained to date, with 
special attention to his period of active 
service.  These sources may include 
private medical records showing treatment 
of the claimed disabilities, fellow 
service personnel statements, lay 
statements or personal testimony.  All 
information obtained should be associated 
with the claims folder.  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified.

4.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, and if competent evidence of 
current disability has been submitted, 
the veteran should be afforded an 
appropriate VA otolaryngological 
examination to ascertain the nature and 
etiology of any tinnitus and ear disorder 
with related vertigo.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  Following 
examination, the physician should render 
an opinion addressing whether it is at 
least as likely as not that any current 
tinnitus and ear disorder with related 
vertigo is in any way related to the 
veteran's active military service.  Prior 
to rendering such an opinion, the 
examiner should elicit from the veteran a 
detailed history of his ear problems, to 
include exposure to acoustic trauma 
during and after military service.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES L. MARCH 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




